     Case: 1:19-cv-07868 Document #: 31 Filed: 08/03/20 Page 1 of 2 PageID #:195




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


  Christopher George Pable,

                   Plaintiff,

             v.                                    No. 1:19-cv-07868

  Chicago Transit Authority and Clever Devices Hon. Elaine E. Bucklo
  Ltd.;

                   Defendants.


                                     NOTICE OF FILING

        PLEASE TAKE NOTICE that I have filed this day with the Clerk of the above Court Chicago
Transit Authority’s Additional Affirmative Defenses, a copy of which is attached hereto and herewith
served upon you.

Dated: August 3, 2020                                Respectfully submitted,

                                                     CHICAGO TRANSIT AUTHORITY
                                                     By: s/ Elizabeth E. Babbitt
                                                                  One of Its Attorneys
John F. Kennedy
jkennedy@taftlaw.com
Elizabeth E. Babbitt
ebabbitt@taftlaw.com
Allison E. Czerniak
aczerniak@taftlaw.com
Nicollette L. Khuans
nkhuans@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 East Wacker, Suite 2800
Chicago, Illinois 60601
(312) 527-4000
Attorney No. 29143




27641734.1
     Case: 1:19-cv-07868 Document #: 31 Filed: 08/03/20 Page 2 of 2 PageID #:196




                                CERTIFICATE OF SERVICE

        I, the undersigned counsel of record for Defendant in the above captioned matter, certify,
in accordance with Fed. R. Civ. P. 5(a) and L.R. 5.5, that on August 3, 2020, I electronically filed
the foregoing document with the Clerk of the U.S. District Court for the Northern District of
Illinois using the CM/ECF system. Pursuant to Fed. R. Civ. P. 5(d)(3), I have thereby
electronically served all Filing Users with a copy of thereof.



                                                     s/ Elizabeth E. Babbitt
                                                     Elizabeth E. Babbitt




                                                 2

27641734.1
